at
pa
y
i

F
i
y
ft
it
i

neck Ar Hl en

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Marcio Uhalde,

, JAN 2 8 2020.

—
[Poem

Plaintiff,
18-cv-9962 (AJN)
—VvV—-
ORDER
Roadway Moving & Storage, Inc., ,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

On January 24, 2020, the Court so ordered the withdrawal of Plaintiffs counsel,
Benjamin Davis Weisenberg. See Dkt. No. 49. Due to Plaintiffs counsel’s withdrawal,
Plaintiff's January 31, 2020 deadline to respond to Defendant’s December 6, 2019 letter is
hereby adjourned sine die. See Dkt. No. 46.

New counsel’s appearance or Plaintiff’s pro se appearance is due within 30 days of the
date of this Order. Failure to comply with this Order within 30 days, or alternatively to file a
letter with the Court providing good reason for the delay, may result in dismissal of this action
for failure to prosecute. See Fed. R. Civ. P. 41(b); Baptiste v. Sommers, 768 F.3d 212, 216 (2d
Cir. 2014) (“Rule 41(b) of the Federal Rules of Civil Procedure authorizes the district court to
dismiss an action ‘[i]f the plaintiff fails to prosecute or to comply with [the] rules or a court
order.’”).

The Court will mail this Order to Plaintiff and that mailing will be noted on the public
docket.

SO ORDERED.

 
Dated: January AS , 2020 \ U
New York, New York |

UW" “ALISON J. NATHAN
United States District Judge

 
